433 F.2d 988
UNITED STATES of America, Appellee,v.Travis Grant ASHBROOK, Appellant.
No. 25384.
United States Court of Appeals, Ninth Circuit.
October 14, 1970.
Rehearing Denied November 5, 1970.

Howard E. Beckler (argued), of Beckler & Stevens, Hollywood, Cal., for appellant.
John Hornbeck (argued), Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Criminal Division, Los Angeles, Cal., for appellee.
Before BARNES, DUNIWAY and TRASK.
PER CURIAM:


1
The case was tried upon a stipulation which established the basic facts. Appellant shipped from West Pakistan to Los Angeles International Airport, naming himself as consignee, two surfboards containing approximately 40 pounds of hashish. He claimed them at the airport and transported them by car and truck to a point in Riverside County, California, where he and two original co-defendants were arrested.


2
Appellant's argument on appeal is based upon Marchetti v. United States, 390 U.S. 39, 88 S.Ct. 697, 19 L.Ed.2d 889 (1968); Grosso v. United States, 390 U.S. 62, 88 S.Ct. 709, 19 L.Ed.2d 906 (1968); and Haynes v. United States, 390 U.S. 85, 88 S.Ct. 722, 19 L.Ed.2d 923 (1968); and upon Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed. 2d 57 (1969). He contends that he could not be convicted as an importer under the rationale of those cases because as an importer he would have been required to disclose incriminating evidence. Because the government may not do indirectly what it cannot do directly, he continues, it may not convict him of receiving, concealing and facilitating the transportation of contraband. He frankly concedes that his argument was rejected in Witt v. United States, 413 F.2d 303 (9th Cir.), cert. denied, 396 U.S. 932, 90 S.Ct. 272, 24 L.Ed.2d 230 (1969). He asks us to reconsider our decision. We are unwilling to do so. We believe Witt was properly decided. It has been followed numerous times by this court. United States v. Vansant, 423 F.2d 620, 621 (9th Cir. 1970); Corwin v. United States, 423 F.2d 33, 34 (9th Cir.), cert. denied, 398 U.S. 938, 90 S.Ct. 1842, 26 L.Ed.2d 271 (1970); United States v. Reyes-Meza De Polanco, 422 F.2d 1304, 1305 (9th Cir.), cert. denied, 397 U.S. 1081, 90 S.Ct. 1536, 25 L.Ed.2d 817 (1970) and United States v. Cordova, 421 F.2d 471, 475 (9th Cir.), cert. denied, 398 U.S. 941, 90 S.Ct. 1855, 26 L.Ed.2d 276 (1970).


3
The judgment is affirmed.